Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sept. 20, 2021. Claims 2, 4-6, 12-22, 25-26 and 28 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Pamela J. Sherwood on Oct. 15, 2021.
The application has been amended as follows: 
Claim 2. (Canceled)
Claim 4. (Currently Amended) The HBc polypeptide of claim [[2]]5, wherein the cargo-loading domain comprises one cysteine residue.
5. (Currently amended) A hepatitis B core protein (HBc) polypeptide, comprising (SEQ ID NO:4); (SEQ ID NO:5); (SEQ ID NO:6); and (SEQ ID NO:7).
Claim 12. (Currently Amended) The HBc polypeptide of claim [[2]]5, wherein the polypeptide further comprises at least one unnatural amino acid.
Claim 22. (Rejoined) The VLP of claim 20, wherein the cargo is modified to add a single sulfhydryl group.  
Claim 25. (Rejoined, currently amended) A method of assembling a cargo loaded VLP, the method comprising adding cargo to a solution comprising a polypeptide according to claim [[2]]5, and increasing ionic strength of the solution with a solution comprising at least 10% of an organic solvent.
26. (Rejoined) The method of claim 25, wherein the organic solvent is DMSO.
28. (Currently Amended) The HBc polypeptide of claim [[2]]5, wherein the cargo-loading domain comprises from one to three hydrophobic amino acids.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art references have been identified teaching or suggesting the hepatitis B core protein (HBc) polypeptide of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner's Comment
Claims 4-6, 12-22 and 28 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 18, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                                            Conclusion
Claims 4-6, 12-22, 25-26 and 28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone 


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648